Citation Nr: 0015436	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a mental condition, 
characterized as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to November 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a mental condition.

At his May 1999 RO hearing, the veteran withdrew his request 
for entitlement to service connection for carpal tunnel 
syndrome.  Thus, this issue is not before the Board for 
appellate consideration.



FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
current depressive disorder and an incident of service has 
not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for a mental 
condition, characterized as major depression, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in August 1979, the veteran's systems were 
clinically evaluated as normal with the exception of a small 
umbilical hernia.  In an August 1979 report of medical 
history, the veteran reported that he had or was currently 
experiencing depression and trouble sleeping.  It was noted 
that the veteran "worries a lot."  A December 1980 clinical 
record reflects a complaint of depression.  An impression of 
severe depression, adjustment, was noted.  It was also noted 
that the Minnesota Multiphasic Personality Inventory was 
given.  

A private psychiatric review form dated in April 1996, 
reflects no restrictions of activities of daily living and 
slight difficulties in maintaining social function.  It was 
further noted the veteran seldom had deficiencies of 
concentration, persistence or pace resulting in failure to 
complete tasks in a timely manner.  No episodes of 
deterioration or decompensation in work or work-like settings 
causing withdrawal from the situation were noted. 

VA outpatient treatment records dated in January 1997 reflect 
a history of panic attacks since a motor vehicle accident in 
1989.  The veteran described panic attacks lasting 5-25 
minutes consisting of feeling jittery. sweating, a sense of 
doom, increased eye movements, and tearing.  The attacks 
occur mostly on the bus or while he is driving, about four 
times per week.  The veteran did not describe any symptoms of 
agoraphobia.  The veteran's mood was anxious and he had 
excessive worries about earthquakes.  It was noted the 
veteran had a hard time falling asleep and awoke early.  
Appetite and energy were noted as good.  The veteran denied 
feelings of helplessness or hopelessness, suicidal or 
homicidal ideation, visual hallucinations, or auditory 
hallucinations.  It was noted the veteran had never seen a 
psychiatrist.  Mental status examination revealed a casually 
dressed male who avoided eye contact.  Mood and affect were 
noted as anxious.  A diagnostic impression of panic attacks 
without agoraphobia was noted.  

VA outpatient treatment records dated from 1997 to 1999 
reflect continued treatment for depression with medication as 
well as complaints of headaches, vertigo, weakness, and a 
history of a herniated back and sciatic nerve discomfort.  It 
was noted the vertigo and headache might be due to the 
antidepressant medication.  

A March 1998 mental evaluation conducted at the request of 
the Department of Social Services reflects the veteran 
reported being tense, nervous, and high strung as a child.  
It was noted that he had many fears and phobias and a few 
nightmares.  It was also noted that he walked in a compulsive 
manner.  The veteran described his memory as fair.  The 
veteran reported that his current problems began in 1992 and 
had become worse since that time.  He described having 
anxiety and panic as well as both physical and mental 
problems.  Neck and back pain were noted as the major 
physical problems.  Anxiety and panic were noted as the 
principal emotional problems.  It was also noted the veteran 
avoided crowds on buses and earthquakes if possible.  

Mental status examination revealed the veteran was oriented 
to time and place.  The veteran emphasized "feeling tired a 
lot."  The examiner noted that the veteran stressed that he 
was depressed a lot of the time and he felt life was not 
worth living several times each day.  The veteran also 
reported suicidal thoughts once or twice and 80 episodes of 
conflict with his wife.  He reported that he felt strangers 
were talking about him as he walked down the street and that 
on three occasions he felt strangers were following him.  He 
reported hearing voices when no one was there on several 
occasions.  He stated such experiences could have been his 
imagination.  The veteran's intellectual capacity appeared to 
be of average level, but he manifested some limitation in 
simple subtraction and was not able to abstract proverbs.  
Insight was impaired at times and judgment was noted as 
limited.  An Axis I diagnosis of major depressive disorder, 
recurrent with inter-episode (provisional) and panic disorder 
with agoraphobia (not substantiated) was noted.  

At his May 1999 RO hearing, the veteran withdrew his request 
for entitlement to service connection for carpal tunnel 
syndrome.  (Transcript, page 1).  The veteran testified that 
he first began receiving treatment for his depression in 
1989.  He did not recall receiving treatment for depression 
prior to service.  (Transcript, page 2).  He also reported 
being diagnosed with depression during his service, and that 
his current symptoms were the same as those during service.  
(Transcript, pages 2-3).  The veteran stated his symptoms 
consisted of worrying, trouble sleeping, anxiety, and panic 
attacks.  He reported his panic attacks occurred every day 
and that he had contemplated suicide in the past.  
(Transcript, pages 3-4).  The veteran testified that he slept 
for three to three and a half hours each night and that 
medication did help him to sleep.  He denied having crying 
spells.  

The veteran reported that he did get along with his family, 
but denied having close friends.  (Transcript, pages 4-5).  
He testified to experiencing hallucinations and also stated 
he did not leave his home often.  (Transcript, page 5).  The 
veteran testified that he last worked in February 1993, and 
stopped working at that time because of an on-the-job injury.  
(Transcript, pages 5-6).  The veteran also reported 
experiencing vertigo.  (Transcript, page 6).  He testified 
that his depression began during service after receiving a 
general court martial.  (Transcript, page 9).  He also stated 
that around the 1990's his symptoms started getting worse and 
the depression, anxiety, and panic attacks "just started 
coming on."  (Transcript, page 9).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as psychoses, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection for a mental 
condition, characterized as major depression, is not 
warranted.  

Although the record reflects the veteran is currently 
receiving treatment for a depressive disorder and that he was 
diagnosed with severe depression, adjustment, on one occasion 
during service, the record is silent for competent medical 
evidence of a nexus between the veteran's current depressive 
disorder and an incident of service.  The record is further 
silent for any evidence of post-service treatment for 
depression until 1996, more than ten years after the 
veteran's discharge from service.  In light of the single 
incident of treatment for depression during service as well 
as the absence of treatment for post-service depression until 
1996, the Board finds that the veteran has not demonstrated 
the presence of a chronic disorder in service or evidence of 
continuity of symptoms so as to warrant further development 
under 38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 
Vet. App. 488 (1997).

The Board is cognizant of the veteran's contention that his 
current depressive disorder is the same as the severe 
depression, adjustment, noted during service.  Unfortunately, 
the contentions of the veteran are not supported by any 
medical opinions of record.  As stated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
(hereinafter, "the Court") where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that his current depressive disorder 
was caused by his active service is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his active service, he is not competent 
to diagnose the etiology of his own condition.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993). 

Finally, the Board notes that the veteran's hearing testimony 
to the effect that his depression had continued since his 
discharge from service is inconsistent with the January 1997 
VA outpatient treatment record wherein it was noted that he 
reported experiencing panic attacks since a motor vehicle 
accident in 1989.  His hearing testimony is also inconsistent 
with the March 1998 mental evaluation which noted the veteran 
reported his problems began in 1992.  Thus, in the absence of 
competent medical evidence of a nexus between the veteran's 
current depressive disorder and an incident of depression 
noted during service, the claim is not well grounded and must 
be denied.

The Board notes that in a January 2000 written argument, the 
veteran's representative requested a remand to the RO for a 
VA examination.  However, the Court has observed that the 
decision by the United States Court of Appeals for the 
Federal Circuit in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997) makes it clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
See Carbino v. Gober, 10 Vet. App. 507 (1997).  The Board is 
required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269 (West 1991); see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that the claim is not well-
grounded.  The Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions, 
and the Court's holdings on the issue of the duty to assist 
in connection with the well-grounded claim determination are 
quite clear.  See Morton v. Brown, 12 Vet. App. 477 (1999); 
38 C.F.R. § 19.5 (1998).  Therefore, the Board has determined 
that in the absence of a well-grounded claim, VA has no duty 
to assist the veteran in developing his case and a remand is 
not warranted.  Additionally, the Board is cognizant that the 
results of a Minnesota Multiphasic Personality Inventory 
reportedly given during service are not of record.  However, 
the Board recognizes that the veteran was diagnosed with 
severe depression, adjustment, during service, and has denied 
the veteran's claim on the grounds that competent medical 
evidence of a nexus between the veteran's current depressive 
disorder and an incident of service has not been presented.   
It is true that the burden of persuasion required of a 
claimant to establish a well-grounded claim is low.   Hensley 
v. West, No. 99-7029 (Fed. Cir. May 12, 2000).   In that 
decision, the record did contain medical statements-- however 
attenuated-- linking a cardiac condition to service;  unlike 
Hensley, this appeal contains no competent nexus evidence.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as major depression, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

